Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of claims 1, 5, 6, and 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 2, 12-15, and 20 are rejected as being unpatentable over CN 101860481 (Gu) in view of US 8797860 (Sun). 
1 teaches or suggests a method, comprising: 
receiving a plurality of data blocks, wherein the plurality of data blocks are used to carry a plurality of client services (¶¶ 12, 14, Fig. 1, 101); 
for each block of the plurality of data blocks, a respective label comprised in the respective data block (¶ 40); 
for each exchanged data block, caching the respective exchanged data block, wherein the caching of each respective exchanged data block obtains a plurality of cache queues, and wherein data blocks that belong to a same cache queue in the plurality of cache queues are used to carry a same client service (¶ 41); 
separately performing rate supervision on each of the plurality of cache queues;
performing policy scheduling on first data blocks in the plurality of cache queues (¶ 42); and
sending the first data blocks (¶ 43). 
Gu does not expressly disclose for each block of the plurality of data blocks, performing, based on the respective label comprised in the respective data block, exchange on the respective data block, to obtain a respective exchanged data block.
Sun teaches or suggests for each block of a plurality of data blocks, performing exchange on the respective data block, to obtain a respective exchanged data block (1:22-25, 3:35-37).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Gu’s service transport method and Sun’s division to for each block of the plurality of data blocks, performing, based on 
Regarding claim 2, Gu teaches or suggests for each of the plurality of data blocks, the respective label comprised in the respective data block is a global label or a line interface local label (¶ 40).
Regarding claim 12, Sun teaches or suggests each data block of the plurality of data blocks has a fixed length.  The teachings and suggestions of the references are combined for the same reason as explained for claim 1.
Regarding claim 13, the aforementioned combination teaches or suggests performing policy scheduling, and sending the first data blocks, comprises: sending the first data blocks in the plurality of cache queues based on priorities of the client services corresponding to the plurality of cache queues, wherein a shorter expected transmission delay of a client service indicates a higher priority (Gu ¶ 42).
Regarding claims 14, 15, and 20, the aforementioned combination teaches or suggests the limitations of the claims as explained supra, mutatis mutandis, including a non-transitory memory, configured to store computer-executable program code; and a processor, coupled to the non-transitory memory; wherein the program code comprises an instruction, and when executed by the processor, the instruction causes the apparatus to perform the aforementioned steps (Gu, fig. 4) as well as an optical transport network (OTN) system, comprising: a first device; a second device; and a third device (Gu ¶ 35); wherein the first device is configured to send a plurality of data blocks 

Claims 3 is rejected as being unpatentable over CN 101860481 (Gu) in view of US 8797860 (Sun) further in view of US20060168316 (Kabashima). 
Gu does not expressly disclose when the respective label is the line interface local label, performing label replacement on the respective data block.
Kabashima teaches or suggests when a respective label is a line interface local label, performing label replacement on the respective data block (¶ 7, tbls. 2 and 4).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Gu’s service transport, Sun’s division, and Kabashima’s label swapping so, when the respective label is the line interface local label, performing label replacement on the respective data block.  A reason to so would have been to route the block correctly.

Claims 4 and 16 are rejected as being unpatentable over CN 101860481 (Gu) in view of US 8797860 (Sun) further in view of US 10027594 (Seshadri). 
Gu does not expressly disclose wherein for each block of the plurality of data blocks, performing, based on the respective label comprised in the respective data block, exchange on the respective data block comprises: for each block of the plurality of data blocks: determining, based on the respective label comprised in the respective data block, a next routing node of the respective data block; and performing exchange 
Seshadri teaches or suggests for each block of a plurality of data blocks, performing, based on the respective label comprised in the respective data block, exchange on the respective data block comprises: for each block of the plurality of data blocks: determining, based on the respective label comprised in the respective data block, a next routing node of the respective data block; and performing exchange on the respective data block based on the next routing node of the respective data block (6:34-35).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Gu’s service transport, Sun’s division, and Seshadri’s label swapping so for each block of a plurality of data blocks, performing, based on the respective label comprised in the respective data block, exchange on the respective data block comprises: for each block of the plurality of data blocks: determining, based on the respective label comprised in the respective data block, a next routing node of the respective data block; and performing exchange on the respective data block based on the next routing node of the respective data block.  A reason to so would have been to route the block correctly.

Claims 5, 6, 9, 17, and 18 are rejected as being unpatentable over CN 101860481 (Gu) in view of US 8797860 (Sun) further in view of US 20020133629 (Jones).

Jones teaches or suggests performing rate supervision, and sending the first data blocks, comprises: setting a counter for a first queue in the plurality of cache queues, wherein the counter is used to control an output rate of a client service corresponding to the first queue; and sending a plurality of first data blocks in the first queue in a plurality of sending periods, wherein when a count value of the counter reaches a preset threshold in each sending period, at least one first data block of the plurality of first data blocks is sent (¶ 37).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Gu’s service transport, Sun’s division, and Jones’ counting so f separately performing rate supervision on each of the plurality of cache queues, and sending the first data blocks, comprises: setting a counter for a first queue in the plurality of cache queues, wherein the counter is used to control an output rate of a client service corresponding to the first queue; and sending a plurality of first data blocks in the first queue in a plurality of sending periods, wherein when a count value of the counter reaches a preset threshold in each sending period, at 
Regarding claims 6 and 18, the latter combination teaches or suggests before the count value of the counter reaches the preset threshold in each sending period, the method further comprises: increasing the count value of the counter by C in each counting period of the counter, wherein C is less than or equal to the preset threshold (Jones, ¶ 37).  The teachings and suggestions of the references are combined for the same reason as explained for claim 5.
Regarding claim 9, the latter combination teaches or suggests the counter starts counting from an initial value in each sending period (Jones, ¶ 37).  The teachings and suggestions of the references are combined for the same reason as explained for claim 5.

Claims 7, 10, and 19 are rejected as being unpatentable over CN 101860481 (Gu) in view of US 8797860 (Sun) further in view of US 20020133629 (Jones) and US 20120328288 (Vandgengriend).
Regarding claims 7 and 19, Gu does not expressly disclose C is determined based on a bandwidth of the client service, and the preset threshold is determined based on an output line interface bandwidth.
Vandgengriend teaches or suggests C is determined based on a bandwidth of the client service corresponding to the first queue, and the preset threshold is determined based on an output line interface bandwidth (¶¶ 26-27).

Regarding claim 10, the latter combination teaches or suggests in an (i+1)th sending period, an initial value of the counter is a value that is obtained by subtracting the preset threshold from a count value of the counter at an end of an i.sup.th sending period, and i is an integer greater than or equal to 1 (Vandgengriend  ¶¶ 26-27).  The teachings and suggestions of the references are combined for the same reason as explained for claims 7 and 19.

Claim 11 is rejected as being unpatentable over CN 101860481 (Gu) in view of US 8797860 (Sun) further in view of US 20020133629 (Jones) and US 5282203 (Oouchi).
Gu does not expressly disclose when the count value of the counter reaches the preset threshold in each sending period, stopping counting of the counter when no data block is cached.
Oouchi teaches or suggests when the count value of the counter reaches the preset threshold in each sending period, stopping counting of the counter when no data block is cached (12:13-18).


Response to Arguments
The arguments have been fully considered and are unpersuasive.  The applicant argues that “[a]s neither reference discloses the recited relationship, the combination of Gu and Sun also does not disclose the recited relationship.”  (Resp. 9.)  The arguments regarding the references individually cannot establish non-obviousness because the Examiner relies on the aforementioned combination to reject the limitations at issue.  
At the outset, the meaning of “based on a respective label comprised in the respective data block” is ambiguous.  The Examiner interprets it to read on the combination of references wherein Gu teaches that packets include labels and Sun teaches dividing packets into cells.  Because the combination would divide a packet having a label into cells, the division is based on a label.  If the applicant wants a narrower interpretation of the limitation, adding language from the Specification to the claim could garner the narrower interpretation.  

Citation of Other Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to the instant disclosure.  For example, US 6671662 discloses  a label switching type packet forwarding apparatus having a routing information table.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lance Leonard Barry whose telephone number is 571-272-5856.  The examiner can normally be reached Monday-Friday 8:00-5:00 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  


/LANCE LEONARD BARRY/
Primary Examiner, Art Unit 2448





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner cites to translation provided by European Patent Office.